DETAILED ACTION
	
Introduction
Claims 1-24 are pending. Claims 1, 7, 12, 13, 19, and 24 are amended. No claims are added or cancelled. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 11/23/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1-24 for nonstatutory double patenting.
Applicant requests that Examiner hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is identified. Examiner agrees to do so. 
Rejection of claims 1 and 13 under 35 U.S.C. 102
Applicant continues to argue that Dunlap’s step of receiving a second chunk of a video from a slower second POP instead of a faster first POP in response to a determination that the client buffer is “sufficiently full” is not the same as the claimed step of “determining that a second portion of the video can be received from a second server at an expected rate that would not cause interruption or degradation of playback of the video.” However, Examiner respectfully disagrees. Dunlap teaches that the client cannot receive the second chunk of the video from a slower second POP when the buffer is determined to be insufficiently full because doing so would cause interruption or degradation of playback of the video. Instead, according to Dunlap, the client only receives the second chunk from the slower second POP when the buffer is determined to be sufficiently full because a sufficiently full buffer means that receiving the the determination as to whether the buffer is sufficiently full is effectively a determination as to whether the client can receive the second chunk from the slower second POP without causing interruption or degradation. 
Applicant also argues that Dunlap does not teach receiving the third chunk from the faster first POP instead of the slower second POP when the third chunk “is not included in a buffer of the client device,” as recited in claim 1. In support of this argument, Applicant further argues that Dunlap teaches receiving the third chunk from the faster first POP instead of the slower second POP in response to a determination that the buffer is insufficiently full rather than when the third chunk is not included in the buffer. However, Examiner respectfully disagrees. Dunlap teaches that the client may issue an out-of-sequence request for the third chunk of the video, which causes the third chunk to be served from the first POP instead of the second POP. See col. 8, ln. 41-52; fig. 7, steps 210 and 212. The out-of-sequence request occurs when the client performs a seek operation to skip to a future portion of the video that has not already been stored in the client’s buffer. See col. 8, ln. 13-16. In other words, the client receives the third chunk from the faster first POP instead of the slower second POP both because the client needs the third chunk as fast as possible and because the third chunk is not already stored in the buffer. In fact, the client would not need to request the third chunk from any POP when the third chunk is already stored in the buffer, as doing so would be obviously pointless and wasteful
Rejection of claims 7 and 19 under 35 U.S.C. 103
Applicant argues that Scott does not teach or suggest the limitation “the initial portion is fetched prior to receiving a request for the video.” In support of this argument, Applicant further argues that Scott teaches pre-fetching a video “based on a user action indicating interest in an item associated with the video,” while claims 7 and 19 require prefetching an initial portion “without regard to any user action.” However, Examiner respectfully disagrees. Claims 7 and 19 require prefetching an initial portion of the video “prior to receiving a request for a video,” not “without regard to any user action” as Applicant asserts. Moreover, user action indicating interest in a video is not a request for the video. 
Rejection of claims 12 and 24 under 35 U.S.C. 103
Applicant argues that the combination of Famaey and Official Notice does not teach the limitation “a client-side video player…[that] during playback of the subsequent portion of the plurality of segments and responsive to receipt of a request to play a portion of the video segments that is not included in a buffer available to the client-side script video player, transmit a request to the first server for that portion of video segments,” as required by claims 12 and 24. However, Examiner respectfully disagrees. Examiner relies on Famaey for the teaching of the limitation “during playback of the subsequent portion of the plurality of segments and responsive to receipt of a request to play a portion of video segments  that is not included in a buffer available to the client-side video player, transmit a request to the first server for that portion of video segments.” Specifically, Famaey teaches that a user may request a third chunk of a video title by fast-forwarding to the portion of the video title that corresponds to the third chunk using a fast-forward navigation function of a client-side video player. See par. 119. It is understood that the third chunk may not already be stored in the buffer of the client-side video player when 
Examiner merely relies on Official Notice to show that a client-side script video player embedded in a page that references a video was well-known to one of ordinary skill in the art before the effective filing date of the claimed invention, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey so that the client-side video player is a client-side script video player embedded in the web page that references the video title, because doing so eliminates the need for the user device to maintain a dedicated video player. 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,015.
In the instant case, claims 1-24 of the present application are not patentably distinct from claims 1-20 of U.S. Patent No. 10,779,015 because they merely omit limitations found in claims 1-20 of U.S. Patent No. 10,779,015 and are therefore obvious in view of claims 1-20 of U.S. Patent No. 10,779,015. See MPEP 2144.04.II.A (which states that “Omission of an element and its function is obvious if the function of the element is not desired”). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Dunlap (US 9,118,680). 
Regarding claims 1 and 13, Dunlap teaches a method for playing a video in a client device, comprising: receiving a request to play the video (A client requests a video from a web page. See col. 16, ln. 8-10; fig. 10, step 360); receiving a first portion of the video from a first server, wherein the first portion is an initial portion of the video (In response to the request, the client receives a first portion of the video from a first point of presence (POP) that is optimized for high performance delivery. See col. 16, ln. 19-29; fig. 10, step 370); playing the video starting at the first portion of the video (The client plays the first portion of the video. See col. 16, ln. 30-31; fig. 10, step 370); during playback of the first portion of the video and responsive to determining that a second portion of the video can be received from a second server at an expected rate that would not cause interruption or degradation of playback of the video (If the client determines that it needs additional portions of the video while playing the first portion of the video, the client determines whether its buffer is sufficiently full such that obtaining a second portion of the video from a second POP would not cause performance degradation. See col. 16, ln. 36-47; fig. 10, steps 372-374), receiving the second portion of the video from the second server and not the first server, wherein the second portion of the video is a subsequent portion of the initial portion of the video (In response to the determination that the buffer is sufficiently 
Regarding claims 2 and 14, Dunlap teaches wherein the first server and the second server are anycasted to a same IP address for the video, and wherein the first server is closer to the client device as determined by an anycast implementation (The first POP and the second POP share an anycast IP address. See col. 12, ln. 4-8; fig. 8, step 276. The first POP may be selected based on an anycast routing mechanism which determines that the first POP is geographical closer to the client than the second POP. See col. 20, ln. 15-25; fig. 8, step 286).
Regarding claims 4 and 16, Dunlap teaches wherein receiving the second portion of the video from the second server is a result of operations including: transmitting a request for the 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 because they are unpatentable over Dunlap, as applied to claims 1 and 13 above, in further view of Yasrebi (US 2008/0086750).
Regarding claims 3 and 15, Dunlap does not teach wherein the first portion of the video is received from the first server through a push without first requesting the first portion of the video. However, Yasrebi teaches a video streaming system whereby a server pushes a first portion of a piece of media content to a client associated with a user prior to the user requesting the media content. See par. 15.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dunlap so that the first POP pushes the first portion of the video to the client without first receiving a request from the client because doing so allows the client to begin playing the video instantaneously once a user chooses to play the video. 
Claims 5 and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Dunlap, as applied to claims 1 and 13 above, in further view of Van Brandenburg (US 2014/0379871).
Regarding claims 5 and 17, Dunlap does not teach wherein receiving the second portion of the video from the second server is a result of operations including: receiving a file that identifies a location of the second server; and transmitting a request for the second portion of the video to the identified location of the second server. However, Van Brandenburg teaches a streaming system whereby a client may request a second portion of streaming content from a second server instead of a first server in response to receiving an updated manifest file. See par. 16. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dunlap so that the client requests the second portion from the second POP in response to receiving an updated manifest file because doing so involves simple substitution of one known way of redirecting a client to a second POP for another known way of redirecting a client to a second delivery node to achieve predictable results. See MPEP 2143. 
Claims 6 and 18 are rejected under 35 U.S.C. 103 because they are unpatentable over Dunlap, as applied to claims 1 and 13 above, in further view of Gutierrez (US 2015/0256577).
Regarding claims 6 and 18, Dunlap does not teach further comprising: receiving a file that lists a plurality of servers that includes the second server, wherein each of the plurality of servers is a candidate for delivering the second portion of the video; and wherein determining that the second portion of the video can be received from the second server, includes determining network conditions to each of the plurality of servers to estimate a speed that the second portion of the video could be received from each of the plurality of servers. However, Gutierrez teaches a streaming system whereby a fragment director (proxy) receives a list of servers that provide a particular content fragment and whereby the fragment director evaluates the connection between each of the servers and a client. See par. 16, 29. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dunlap so that the client receives a list of POPs that provide the second portion of the video, and so that the client evaluates the connection between each of the POPs and the client, because doing so allows the client to select the best POP for delivering the second portion of the video.  
Claims 7 and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Famaey (US 2015/0207846) in view of Scott (US 9,081,856).
Regarding claims 7 and 19, Famaey teaches a method in a first server of a plurality of servers in a content delivery network (CDN) for distributing video in the CDN, comprising: receiving, from a client device, a request for a web page of a domain handled by an origin server (A user of a client may request a page associated with a website of a content provider. See par. 
However, Famaey does not teach that the initial portion is fetched prior to receiving a request for the video. Nonetheless, Scott teaches a system for prefetching a video accessible via a link in a web page, whereby the system pre-fetches the first segment of the video when the user shows interest in the link but before the user actually clicks the link to request the video. See col. 4, ln. 40-67. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey so that the first chunk of the video is pre-fetched before the user requests the video, because doing so reduces the playback delay for viewing the first chunk of the video. 
Claims 8 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Famaey and Scott, as applied to claims 7 and 19 above, in further view of Dunlap.
Regarding claims 8 and 20, Famaey and Scott do not teach wherein the domain handled by the origin server resolves to an IP address that is anycasted on each of the plurality of servers, and wherein the request for the web page and the request for the initial portion of the plurality of segments of the video are received at the first server due to the first server being a closest one of the plurality of servers as determined by an anycast implementation. However, Dunlap teaches a system for streaming a file to a client whereby a client receives a first portion of a file from a first point of presence (POP) server, and whereby the client receives a second portion of the file from a second POP server without expected performance degradation despite the second POP server being slower than the first POP server. See col. 7, ln. 35 - col. 8, ln. 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey and Scott so that the client obtains the second chunk without expected performance degradation from a second content delivery node that is slower the first content delivery node because doing so allows the content provider to conserve resources without degrading performance, according to Dunlap. See col. 9, ln. 9-19.   
Claims 9 and 21 are rejected under 35 U.S.C. 103 because they are unpatentable over Famaey and Scott, as applied to claims 7 and 19 above, in further view of Kazerani (US 8,738,766).
Regarding claims 9 and 21, Famaey and Scott do not teach further comprising: wherein the response transmitted to the client device that included the web page includes a client-side script video player that, when executed by the client device, is configured to perform the following: test connections to the plurality of servers to determine performance of the plurality of servers, and transmit results of the tested connections to the first server; and selecting, based on the results of the tested connections, the second server to serve the subsequent portion of the plurality of segments of the video to the client device. However, Kazerani teaches a streaming system whereby a client submits a content request to an anycast routing node, whereby the anycast routing node routes the content request to a first server, whereby the first server sends a first portion of the requested content along with monitoring code to the client, whereby executing the monitoring code causes the client to send beacon objects to the first server and the other servers in order to test the connection with the first server and the connections with the other servers, and whereby the client transmits the results of the tested connections to a server for use in selecting an optimal server from which to stream a second portion of the requested content to the client. See col. 11, ln. 3-35; col. 16, ln. 1-14.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey and Scott so that the client receives monitoring code from the first server which causes the client to test the connection with the first server and the second server, and so that the client sends the test results to the first server for use in selecting the second server as the server which will send the second portion of the video title to the client, because doing so provides an alternative way by which the first server may determine whether the second server is better suited for transmitting the second portion of the video title to the client. 
Claims 10-11 and 22-23 are rejected under 35 U.S.C. 103 because they are unpatentable over Famaey and Scott, as applied to claims 7 and 19 above, in further view of Bendell (US 2015/0120821).
Regarding claims 10-11 and 22-23, Famaey and Scott do not teach wherein the fetching the at least the initial portion of the plurality of segments includes: transmitting a request for the at least the initial portion of the plurality of segments to the origin server/different one of the plurality of servers; and receiving a response from the origin server/different one of the plurality of servers that includes the at least the initial portion of the plurality of segments. However, Bendell teaches a streaming system whereby in response to receiving a content request from a client, a proxy server obtains the requested content from a local cache, from another server, or from an origin server, and sends the requested content to the client. See par. 10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey and Scott so that the first server obtains the first chunk by requesting the first chunk from an origin server or from another server, because doing so provides an alternative way by which the first server can obtain the first chunk. 
Claims 12 and 24 are rejected under 35 U.S.C. 103 because they are unpatentable over Famaey and Scott, as applied to claims 7 and 19 above, in further view of Blinnikka (US 2009/0125812), Qureshi (US 9,959,019), Akatiff (US 2016/0211004), or Sutton (US 2002/0197593).
Regarding claims 12 and 24, Famaey teaches further comprising: wherein the response transmitted to the client device that included the web page includes a client-side script video player that, when executed by the client device, is configured to perform the following: during playback of the subsequent portion of the plurality of segments and responsive to receipt of a request to play a portion of video segments that is not included in a buffer available to the client-side video player, transmit a request to the first server for that portion of video segments (Famaey teaches that a user may request a third chunk of a video title by fast-forwarding to the portion of the video title that corresponds to the third chunk using a fast-forward navigation function of a client-side video player. See par. 119. It is understood that the third chunk may not already be stored in the buffer of the client-side video player when the user uses the fast-forward function to retrieve the third chunk. Lastly, Famaey teaches that if the first delivery node has not relocated the third chunk to the second delivery node, then the client receives the third chunk from the first delivery node. See par. 79-80).
However, Famaey and Scott do not teach that the client-side video player is a client-side script video player included in the web page that references the video. Nonetheless, a client-side script video player embedded in a page that references a video was ubiquitously known to one of ordinary skill in the art before the effective filing date of the claimed invention. See Blinnikka, par. 37; Qureshi, col. 1, ln. 48-60; Akatiff, par. 59 and fig. 7; Sutton, par. 230 and fig. 8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Famaey and Scott so that the client-side video player is a client-side script video player embedded in the web page that references the video title, because doing so eliminates the need for the user device to maintain a dedicated video player. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459